DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO Application 2012150258 awarded to Brunner et al, hereinafter Brunner (cited on the IDS dated 06/18/2020) in view of U.S. Patent Application 20130226009 awarded to Mestek et al, hereinafter Mestek. 
7. Regarding Claim 1, Brunner teaches a method of predicting fluid responsiveness in a critically ill patient (Para. 0001), comprising: measuring a real-time physiological data of the patient (Para. 00117), producing a real-time physiological waveform (Fig. 3); performing a discrete Fourier transform of the real-time physiological waveform (Para. 0034); generating an estimate of pulse pressure variability from the discrete Fourier transform of the real-time physiological waveform (Para. 0034 teaches the usage of a Fourier periodogram to calculate heart-lung interaction frequencies, Para. 0014 states that heart-lung interactions include pulse pressure variability). Brunner does not explicitly teach wherein the method includes displaying the estimate of pulse pressure variability on a clinical display. 
8. However, in the art of using PPG signals to determine heart/lung interactions, Mestek teaches the usage of a clinical display to display physiological parameters (Para. 0019). 
9. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brunner by Mestek, i.e. by adding a display to Brunner’s device, for the predictable purpose of combining known prior art elements to yield predictable results. Therefore, Claim 1 is rejected under Brunner in view of Mestek. 

10. Regarding Claim 2, Brunner modified by Mestek make obvious the method of Claim 1, as set forth in the rejection to Claim 1 above. Brunner further teaches wherein the real-time physiological data comprises real-time blood measurement data (Para. 0052).

11. Regarding Claim 3, Brunner modified by Mestek makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 above. Brunner further teaches wherein the real-time physiological data comprises a continuous real-time non-invasive measurement data (Para. 0099).

12. Regarding Claim 4, Brunner modified by Mestek makes obvious the method of Claim 3, as set forth in the rejection to Claim 3 above. Brunner further teaches wherein the continuous real-time non-invasive measurement data comprises real-time blood oxygen saturation measurement data (Para. 0099).

13. Regarding Claim 5, Brunner modified by Mestek makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 above. Brunner does not explicitly teach wherein the method comprises using signal processing and filtering to reject noise and artifacts in the real-time physiological data. 
14. However, in the art of using PPG signals to determine heart/lung interactions, Mestek teaches the usage of signal processing to remove artifacts from a waveform (Para. 0048). Brunner also teaches the need for signal processing/artifact removal (Para. 0006). 
15. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Brunner by Mestek, i.e. by using signal processing 

16. Regarding Claim 6, Brunner modified by Mestek makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 above. Brunner further teaches wherein the method further comprises: generating a prediction of increased cardiac output due to fluid resuscitation by combining the estimate of pulse pressure variability with other vital signs data (Para. 00114).

17. Regarding Claim 7, Brunner modified by Mestek makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 above. Brunner further teaches wherein performing the discrete Fourier transform of the real-time physiological waveform comprises: performing the discrete Fourier transform using frequencies based on a sampling frequency of the real-time physiological data (Para. 0096).

18. Regarding Claim 8, Brunner modified by Mestek makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 above. Brunner further teaches wherein performing the discrete Fourier transform of the real-time physiological waveform comprises: calculating an amplitude of a respiratory component of the real-time physiological waveform of the measured real-time physiological data (Para. 0094); and calculating a transmission coefficient corresponding to the respiratory component (Para. 0096).

19. Regarding Claim 9, Brunner modified by Mestek makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 above. Brunner further teaches wherein performing the discrete Fourier transform of the real-time physiological waveform comprises: calculating a time delay between 

20. Regarding Claim 10, Brunner modified by Mestek makes obvious the method of Claim 1, as set forth in the rejection to Claim 1 above. Brunner further teaches wherein performing the discrete Fourier transform of the real-time physiological waveform comprises: fitting a transmission coefficient corresponding to a respiratory component of the real-time physiological waveform of the measured real-time physiological data and a time delay between oscillatory changes in pulse pressure and mean pressure at a respiratory frequency to measured discrete Fourier transform data (Para. 0110).

21. Regarding Claim 11, Brunner teaches a non-transitory machine-readable medium, on which are stored instructions for predicting fluid responsiveness in a critically ill patient (Para. 0011 discusses “processing means,” which would inherently require storing instructions on a non-transitory machine-readable medium), comprising instructions that when executed cause a programmable device to: measure a real-time physiological data of the patient (Para. 00117), producing a real-time physiological waveform (Fig. 3); perform a discrete Fourier transform of the real-time physiological waveform (Para. 0034); generate an estimate of pulse pressure variability from the discrete Fourier transform of the real-time physiological waveform (Para. 0034 teaches the usage of a Fourier periodogram to calculate heart-lung interaction frequencies, Para. 0014 states that heart-lung interactions include pulse pressure variability). Brunner does not teach displaying the estimate of pulse pressure variability on a clinical display. While the Examiner takes the position that the processing means inherently requires a CRM, if applicant disagrees, the Examiner takes official notice that processing means normally include CRMs to store data and therefore it would be obvious to include such a known processing means having a CRM. 

23. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brunner by Mestek, i.e. by adding a display to Brunner’s device, for the predictable purpose of combining known prior art elements to yield predictable results. Therefore, Claim 1 is rejected under Brunner in view of Mestek. 

24. Regarding Claim 12, Brunner modified by Mestek makes obvious the non-transitory machine-readable medium of Claim 11, as set forth in the rejection to Claim 11 above. Brunner further teaches wherein the real-time physiological data comprises real-time blood measurement data (Para. 0052). 

25. Regarding Claim 13, Brunner modified by Mestek makes obvious the non-transitory machine-readable medium of Claim 11, as set forth in the rejection to Claim 11 above. Brunner further teaches wherein the real-time physiological data comprises a continuous real-time non-invasive measurement data (Para. 0099).

26. Regarding Claim 14, Brunner modified by Mestek makes obvious the non-transitory machine-readable medium of Claim 13, as set forth in the rejection to Claim 13 above. Brunner further teaches wherein the continuous real-time non-invasive measurement data comprises real-time blood oxygen saturation measurement data (Para. 0099).

27. Regarding Claim 15, Brunner modified by Mestek makes obvious the non-transitory machine-readable medium of Claim 11, as set forth in the rejection to Claim 11 above. Brunner does not 
28. However, in the art of using PPG signals to determine heart/lung interactions, Mestek teaches the usage of signal processing to remove artifacts from a waveform (Para. 0048). Brunner also teaches the need for signal processing/artifact removal (Para. 0006). 
29. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Brunner by Mestek, i.e. by using signal processing to remove artifacts, for the predictable purpose of combining known prior art elements to yield predictable results. Therefore, Claim 15 is rejected under Brunner in view of Mestek. 

30. Regarding Claim 16, Brunner modified by Mestek makes obvious the non-transitory machine-readable medium of Claim 11, as set forth in the rejection to Claim 11 above. Brunner further teaches wherein the instructions further comprise instruction that when executed cause the programmable device to: generate a prediction of increased cardiac output due to fluid resuscitation by combining the estimate of pulse pressure variability with other vital signs data (Para. 00114).

31. Regarding Claim 17, Brunner modified by Mestek makes obvious the non-transitory machine-readable medium of Claim 11, as set forth in the rejection to Claim 11 above. Brunner further teaches wherein the instructions that when executed cause the programmable device to perform the discrete Fourier transform of the real-time physiological waveform comprise instructions that when executed cause the programmable device to: perform the discrete Fourier transform using frequencies based on a sampling frequency of the real-time physiological data (Para. 0096).



33. Regarding Claim 19, Brunner modified by Mestek makes obvious the non-transitory machine-readable medium of Claim 11, as set forth in the rejection to Claim 11 above. Brunner further teaches wherein the instructions that when executed cause the programmable device to perform the discrete Fourier transform of the real-time physiological waveform comprise instructions that when executed cause the programmable device to: calculate a time delay between oscillatory changes in pulse pressure and mean pressure at a respiratory frequency (Para. 0091, Equation 5).

34. Regarding Claim 20, Brunner modified by Mestek makes obvious the non-transitory machine-readable medium of Claim 11, as set forth in the rejection to Claim 11 above. Brunner further teaches wherein the instructions that when executed cause the programmable device to perform the discrete Fourier transform of the real-time physiological waveform comprise instructions that when executed cause the programmable device to: fit a transmission coefficient corresponding to a respiratory component of the real-time physiological waveform of the measure real-time physiological data and a time delay between oscillatory changed in pulse pressure and mean pressure at a respiratory frequency to measured discrete Fourier transform data (Para. 00116).


36. However, in the art of using PPG signals to determine heart/lung interactions, Mestek teaches the usage of a clinical display to physiological parameters (Para. 0019). 
37. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brunner by Mestek, i.e. by adding a display to Brunner’s device, for the predictable purpose of combining known prior art elements to yield predictable results. Therefore, Claim 1 is rejected under Brunner in view of Mestek. 

38. Regarding Claim 22, Brunner modified by Mestek makes obvious the physiological monitoring system of Claim 21, as set forth in the rejection to Claim 21 above. Brunner further teaches 

Conclusion
	39. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	40. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	41. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald, can be reached at (571)-270-3061. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	42. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792